



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Maslowski, 2015 ONCA 261

DATE: 20150417

DOCKET: C58768

Doherty, Cronk and Hourigan JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Harry Maslowski

Appellant

Gregory Lafontaine, for the appellant

B.G. Puddington, for the respondent

Heard:  April 1, 2015

On appeal from the convictions entered by Justice B.
    MacDougall of the Superior Court of Justice, sitting without a jury, on April
    16, 2014.

APPEAL BOOK ENDORSEMENT

[1]

The argument on appeal focused on a single point.  The appellant submits
    that in the absence of evidence as to where in the residence the drugs were
    found, the convictions were unreasonable.

[2]

With the exception of the marijuana, there was no direct evidence as to
    the location of the drugs in the house.  The trial judge found that the appellant
    was a resident in the house, that all of the drugs were found in the house, but
    that he could not say where in the house the various pills were found.

[3]

The evidence referable to the marijuana was sufficient to support the
    inference that the appellant was in possession of the marijuana. The quantity
    and related paraphernalia supported the finding of possession for the purpose
    of trafficking.

[4]

The appellant concedes that if the marijuana charge stands, the
    proceeds charge must stand.  Consequently, the appeal on counts 1 and 3 is
    dismissed.  There is no appeal from sentence.

[5]

We do, however, agree that the convictions in relation to the pills
    cannot stand (counts 2, 5, 6).  Absent some evidence of where in the residence
    the pills were discovered, it was not reasonable to infer from the appellants
    residence in the house that he was in possession of those pills.

[6]

Nor, in our view, does the evidence of the other drug paraphernalia
    assist in drawing the inference of possession of the pills.  Counts 2, 5 and 6
    must be quashed and acquittals entered.


